DETAILED ACTION
Claims 1-3, 5-7, 9 and 21-34 are pending before the Office for review.
In the response filed April 9, 2021:
Claims 1-2, 5, 7, 9 and 21-22 were amended.
Claims 4, 8 and 10 were canceled.
Claims 31-34 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 lines 9-10 states “… processing plasma in a second chamber…” The claim should be amended to “… processing plasma in the second chamber…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AGARWAL et al (U.S. Patent Application Publication 2016/0064244) in view of WU et al (U.S. Patent Application Publication 2014/0339980).
With regards to claim 1, Agarwal renders obvious a method for plasma processing of a substrate comprising: forming a field of electrons in a  first region of a wafer processing structure (Figure 1 Paragraphs [0051] discloses forming a  field of electrons in region 122 of electron beam source 120); and forming a processing plasma in a second region of the wafer processing structure, the second region of the wafer processing structure begin coupled to the first region of the wafer processing structure, the plasma being maintained by energy from an electron beam formed from electrons in the field of electrons (Figure 1 Paragraphs [0039]-[0040], [0043], [0047]-[0049], [0051] discloses forming a plasma in electron beam source 120 in chamber 122 and forming a processing plasma in processing region 118 in chamber 100 wherein electron beam source 120 is coupled to cabled 100) 
Agarwal does not explicitly disclose the plasma being maintained by a combination of energy form a radiant energy source and from an electron beam formed form electrons in the field of electrons and controlling a radical composition and ions of the processing plasma by setting a ratio of the energy supplied to the processing plasma from the electron beam and the energy supplied to the processing plasma from the radiant energy source and controlling a plasma density of the processing plasma by setting the ratio of the energy supplied to the processing plasma from the energy beam the energy supplied to the processing plasma from the radiant energy source.
Wu discloses a method for plasma processing a substrate comprising forming a field of electrons in electron beam source (120) to form a plasma in a first region (122) of a wafer processing structure and forming a plasma in a second region (118), the second region of the wafer processing being coupled to the first region the processing plasma being maintained (Figure 1A Paragraphs [0036]); the electron beam source (120) generating electrons in the plasma generation chamber (122) (Paragraphs [0037]-[0040]); wherein a radical precursor gas is supplied into a remote radical source chamber (310) which is coupled to a power source (326) to generate a concentration of neutrals or radicals in the plasma in the processing region (118) wherein the concentration in the processing region (118) is controlled by controlling the output power level of the power source 326 (Paragraphs [0043]-[0045]); wherein the controller can be set to independent control the radial density or neutral density in the processing region by controlling the electron beam source 120 and controlling the power source 326 (Paragraphs [0045]-[0047]) wherein the tuning of both sources allows for the better control the species of plasma (Paragraphs [0031]-[0033]).
As such Agarwal as modified by Wu discloses wherein the plasma produced by the electron beam in the processing region may be controlled by controlling the power level of the power source or the electron beam (Agarwal Paragraph [0049]) wherein the electron beam provided in the workpiece processing region and the radical source incorporated into the main chamber generated by the radials is independently controlled to desired value in order to provide the desired species of plasma into the main chamber (Wu Paragraphs [0031]-[0034], [0043]-[0047]) rendering obvious controlling a radical composition and ions of the processing plasma by setting a ratio of the energy 
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Agarwal to include the controlling a radical composition and ions of the processing plasma as rendered obvious by Wu because  such controlling allows for better control of the species of the plasma in the main chamber across significantly board processing conditions (Paragraph [0033]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired plasma processing using the setting off the energy supplied as rendered obvious by the modified teachings of Wu. MPEP 2143D
With regards to claim 5, the modified teachings of Agarwal renders obvious setting the ratio of the energy to a setting that causes the plasma density of the processing plasma to be higher than the plasma density is when the energy from the electron beam is not applied (Wu Paragraph [0010].  [0039], [0043], [0045]-[0046] discloses controlling the density of the plasma in the processing region by controlling the power level of the electron beam source and controlling output level of the power source 326).
With regards to claim 6, the modified teachings of Agarwal renders obvious wherein forming the field of electrons further comprises forming an electron rich plasma in the first region (Agarwal Paragraph [0049] discloses forming a field of electrode from the ebeam source in chamber 122, Wu Paragraph[0039])
With regards to claim 7, the modified teachings of Agarwal renders obvious applying a negative electric potential to the first region of the wafer processing structure or grounding the first region of the wafer processing structure (Agarwal Paragraph [0051] discloses attaching a negative terminal to the voltage supply to the change rendering obvious a negative electrical potential to a first region).
With regards to claim 9, the modified teachings of Agarwal renders obvious intermittently introducing the energy supplied by the electron beam to the processing plasma (Agarwal Paragraphs [0033]-[0036], [0053-[0054] discloses controller 222 coupled to waveform tailing processor for controlling the electron beam plasma) and intermittently introducing the energy supplied by the radiant energy source to the processing plasma (Wu Paragraphs [0043]-[0047] discloses providing a radical source and a plasma power source which may be adjusted based on the desired processing plasma Agarwal Paragraphs [0033]-[0036] discloses controller 222 coupled to waveform tailing processor for controlling the DC or RF bias to the processing chamber).
With regards to claim 21, the modified teachings of Agarwal renders obvious wherein the first region is coupled to the second region with a  channel, and wherein discloses first region 122 coupled to the second region 118 through opening 124a wherein the plasma is injected from the electron beam to the second region through the opening Wu Paragraphs [0039], [0043]-[0047]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over AGARWAL et al (U.S. Patent Application Publication 2016/0064244) in view of WU et al (U.S. Patent Application Publication 2014/0339980), as applied to claims 1, 5-7, 9 and 21, in further view of DORF et al (U.S. Patent Application Publication 2017/0125217).
With regards to claim 2, the modified teachings of Agarwal renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Agarwal does not explicitly disclose wherein the ratio of energy controls an electron temperature of the processing plasma.
Dorf discloses a method of plasma processing wherein the atomic precision process comprises independent control of the plasma ion energy and radical composition of the plasma where in such controlling provides for a low electron temperature (Paragraphs [0026]-[0028]). As such Agarwal as modified by Wu and Dorf renders obvious wherein the ratio of energy controls an electron temperature of the processing plasma.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Agarwal 
With regards to claim 3, the modified teachings of Agarwal renders obvious setting the ratio of energy to a setting that causes the electron temperature of the processing plasma to be lower than the electron temperature is when the energy from the electron beam is not applied (Dorf Paragraphs [0026]-[0028], [0051] discloses producing a plasma electron temperature in the processing region orders of magnitude lower).

Allowable Subject Matter
Claims 22-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner previously rejected the subject matter of independent claim 22 under Agarwal in view of Wu and Kanarik. However Applicant’s arguments and amendments filed April 9, 2021 has overcome the rejection of record. In particular the cited prior art fails to a method for plasma processing of a substrate, comprising: having a processing system comprising a first chamber and a second chamber; providing a wafer within the second chamber; forming a first plasma in a first chamber; forming a second plasma in a second chamber, the first plasma being electron rich relative to the second plasma; at a first instance exposing the wafer to the second plasma by powering .
With regards to claim 31, the closet prior art is Agarwal in view of Wu and Kanarik. As applied to independent claim 22. However the cited prior art fails to teach or render obvious Applicant’s claimed method comprising a first chamber and a second chamber, a channel disposed between the first and second chamber, the channel connecting the first chamber to the second chamber; loading a wafer within the second chamber and performing Applicant claimed absorption step by directing an electron beam from the first chamber and performing Applicants’ claimed desorption step on the wafer by power the processing plasma in a second chamber. A further search of the prior art has failed to produce analogous claimed method.

Response to Arguments
Applicant’s arguments, see pages 10-12 of Applicant’s response, filed April 9, 2021, with respect to 22-28 have been fully considered and are persuasive.  The 103 rejection of claims 22-28 has been withdrawn. 

Applicant's remaining arguments on pages 8-10 filed April 9, 20201 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed method with regards to claims 1-3, 5-7, 9 and 21. With regards to claim 1, Applicant argues that Agarwal in view of Wu fails to teach or render obvious Applicant’s method. In particular, Applicant argues that Agarwal does not disclose or suggest using both the energy supplied to the processing plasma from the electron beam and the energy supplied to the processing plasma from the radiant energy source to control the plasma density. Applicant argues that Agarwal specifically uses a single electron beam power source to power the plasma in the processing region. Applicant argues that Wu discloses adjustments to the plasma density are made using only the power of the electron beam source, the concentration of neutrals/radicals are made using only the power of the remote plasma. Applicant argues that the Wu discloses independently controlling the plasma density from the neural/radical concentration. As such it is Applicant’s position claims 1 is allowable and the dependent claims are allowable based on their dependency. This is found unpersuasive.
It is the Examiner position that cited prior art of Agarwal renders obvious Applicant’s currently presented claim 1 including Applicant’s limitations of “controlling a plasma density of the processing plasma by setting the ratio of the energy supplied to the processing plasma from the electron beam and the energy supplied to the processing plasma from the radiant energy source.” The Examiner agrees that Agarwal does not explicitly teach the electron beam ad radiant energy source. However the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713